Citation Nr: 0916063	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral kidney 
cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 1956 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and August 2005 rating 
decisions of the RO in Fargo, North Dakota, which denied 
service connection for kidney cancer.  The appellant 
relocated and his claim is now being addressed by the RO in 
Little Rock, Arkansas.

The appellant testified before the undersigned at an April 
2007 hearing at the RO. A transcript has been associated with 
the file. 

The Board remanded this case in July 2007 for a VA opinion.  
The case returns now for appellate consideration.  

In July 2007, the Board notes that the appellant filed a 
claim for increased ratings for his service connected 
disabilities in April 2007.  The Board referred the issues to 
the RO for appropriate action.  The claims file does not 
reflect any adjudication or development on the claims.  The 
Board again REFERS the appellant's increased ratings claims 
to the RO.  


FINDINGS OF FACT

1.  The appellant's bilateral kidney cancer is less likely 
than not related to inservice exposure to trichloroethylene, 
and more likely than not related to obesity and cigarette 
smoking.

2.  The appellant did not participate in a "radiation-risk 
activity" during service.




CONCLUSION OF LAW

The appellant's bilateral kidney cancer was not incurred in 
or aggravated by active service, or related to any incident 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in February 2003 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Additional notice was sent in March 
2005, prior to readjudication in August 2005.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service medical records from his 
period of active service are unavailable as they were 
destroyed in a 1973 fire that occurred at the National 
Personnel Records Center.  Inasmuch as the appellant was not 
at fault for the loss of these records, VA is under 
heightened obligation to assist the appellant in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  This heightened obligation includes searching 
for alternative medical records.  Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  The appellant's VA medical records are in 
the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded medical examination to obtain an 
opinion as to whether his bilateral kidney cancer can be 
directly attributed to service or any incident of service, 
including chemical exposure.  Further examination or opinion 
is not needed on the cancer claim because, at a minimum, the 
preponderance of the competent evidence is that the claimed 
conditions may not be associated with the appellant's 
military service.  This is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The appellant contends that he has kidney cancer as a result 
of exposure to trichloroethylene or radiation during service.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

There is ample evidence establishing that the appellant has 
current residuals of bilateral kidney cancer.  The cancer was 
first detected in the right kidney in 1992, and then in the 
left kidney in 1998.  The Board turns to inservice 
incurrence.

The appellant has submitted statements from his friends that 
they were exposed to an industrial solvent that they 
identified as trichloroethylene.  The Board acknowledges that 
the appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The appellant and his friends are competent to report the 
exposure to the solvent in service.  The Board cannot accept 
the appellant's argument that his trichloroethylene exposure 
is the cause of his kidney cancer as competent evidence.  
This requires medical judgment and is beyond the competency 
of the appellant and the Board.  

The appellant submitted a June 2004 letter from a private 
doctor, Dr. N., which indicates that his reported 
trichloroethylene exposure could have been responsible for 
his kidney cancer.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  The June 2004 opinion from 
Dr. N. is general and inconclusive.  Dr. N. suggests that the 
trichloroethylene could have caused the cancer, but also 
discusses the possibility that obesity or a general 
environmental factor could also have caused it.  Dr. N. 
identified cadmium exposure through smoking, asbestos, 
gasoline exposure and petroleum products as known causative 
agents.  The appellant discussed his work in a nuclear power 
plant with Dr. N., who suggested that the appellant look into 
uranium as a possible cause.  Dr. N. concluded that if the 
appellant had been exposed to any of the above, a case could 
be made.  Otherwise, he would assume that the cancer was 
idiopathic, but most likely with an environmentally related 
to yet unknown or undiscovered agents.  This opinion does not 
provide an adequate opinion in that, while it raises possible 
causes, it does not assess the probable cause.  Medical 
evidence that presents only possible etiologies is equivocal 
and speculative and is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

The appellant has also submitted internet articles describing 
the toxicity of trichloroethylene.  The Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In this case, the treatises submitted by the appellant do not 
show a plausible causality between his kidney cancer and the 
claimed trichloroethylene exposure based upon the objective 
facts of the case, nor have the statements been corroborated 
by the opinion of a medical expert.  Again, this is 
insufficient to support service connection.  

The Board remanded this case to afford the appellant with a 
VA opinion to determine whether the exposure at least as 
likely as not resulted in kidney cancer.  The file was 
forwarded for an August 2007 review.  The examiner reviewed 
the entire file and noted the appellant's history of 
cigarette smoking, as described by Dr. N., and his obesity.  
The examiner indicated that these are the two known leading 
causes of that type of cancer.  He concluded that these are 
the more likely the cause of the kidney cancer.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a causative 
relationship between the appellant's claimed 
trichloroethylene exposure and his kidney cancer.  His 
testimony and statements from his wife and friends are not 
competent evidence.  The June 2004 Dr. N. statement is 
speculative and inconclusive.  The internet article has not 
been plausibly correlated or corroborated.  The sole 
remaining opinion which is adequate is the August 2007 VA 
opinion.  That opinion is against such a relationship.  
Without competent evidence in favor of a relationship, 
service connection on a direct basis must fail.  See Hickson, 
supra.  

The appellant has also alleged that he was exposed to 
ionizing radiation during service.  If a veteran participated 
in service in a radiation-risk activity (as defined by 
statute and regulation) and, after service, developed one of 
certain enumerated cancers, it will be presumed that the 
cancer was incurred in service.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).

Alternatively, if a veteran was exposed in service to 
ionizing radiation and, after service, developed any cancer 
within a period specified for each by law, then the veteran's 
claim is referred to the Under Secretary for Benefits who 
must determine, based on the extent of exposure, whether 
there is a reasonable possibility that the disease was 
incurred in service.  38 C.F.R. § 3.311.

The threshold question is whether the appellant was exposed 
to ionizing radiation or participated in a radiation-risk 
activity.  Under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), service connection is warranted for certain 
diseases present in "radiation-exposed veterans."  A 
"radiation-exposed veteran" is defined as a veteran who was 
involved in a "radiation-risk activity" during military 
service.  Regulations define "radiation-risk activities" to 
include: participation at atmospheric nuclear tests; being 
present at Hiroshima or Nagasaki during specific periods of 
time; and service at specific nuclear weapons production 
facilities.  38 C.F.R. § 3.309(d)(3).  

The appellant has alleged that he handled nuclear weapons as 
a part of his duties, loading them into aircraft inserting 
uranium and plutonium capsules into the receivers of bombs.  

The RO attempted to obtain the appellant's service records 
from the National Personnel Records Center (NPRC).  The NPRC 
responded in September 2003 that the appellant's records were 
lost due to fire.  

The RO sent a letter to the U.S. Air Force Medical Operations 
Agency asking them to furnish a DD 1141 and to check their 
master radiation exposure registry (MRER).  The agency 
responded in March 2004 that the MRER contained no exposure 
date for the appellant.  The letter acknowledged that in 
early cases of exposure, not all records, particularly the DD 
Form 1141, were forwarded for inclusion in the MRER.  The 
Board notes that the DD Form 1141 is a personnel record which 
would have been associated with the file at the NPRC, now 
lost due to fire.

There has been no further information allowing the RO to 
trace any possible radiation exposure.  As such, the Board 
must find that there is no evidence supporting the 
appellant's contention of radiation exposure during service.  
The appellant was not involved in a "radiation-risk 
activity" within the meaning of 38 C.F.R. § 3.309(d)(3).  
Further development is unwarranted.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and malignant tumors become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As 
discussed, the appellant's cancer was first identified in 
1992, decades after his separation from service.  He cannot 
benefit from the presumption.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral kidney cancer 
is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


